I concur in the result solely on the ground that the annulment decree in the original suit is based upon a bill of complaint in which it is stated in the opening paragraph that the bill is being exhibited pursuant to 3 Comp. Laws 1929, § 12753 (Stat. Ann. § 25.110). This section, quoted in the foregoing opinion, provides that in no case shall a marriage be annulled thereunder on the application of a party who was of the age of legal consent at the time of the marriage. The bill for annulment expressly stated in paragraph 3 that plaintiff was 17 years of age at the time of marriage, and in paragraph 4, that the age of consent for females by the laws of Indiana was 16. On its face, therefore, the bill is incapable of invoking the jurisdiction of the court to which it is addressed, by virtue of the express provision of the statute under which it is avowedly brought.